 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDTennessee Packers,Inc., Frosty Morn DivisionandAmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, Local405.Case No. 26-CA-1388. June 28, 1963DECISION AND ORDEROn April 17, 1963, Trial Examiner Sidney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended the-,dismissal of these allegations of the complaint.Thereafter, the Gen-eral Counsel and the Respondent filed exceptions to the Intermediate,Report and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the exception discussed herein.We find merit in the exception of the General Counsel to the TrialExaminer's dismissal of the allegation with respect to the discharge ofClaudine Warren.During a prior unfair labor practice proceeding,' WTarren, althoughstating that she was "for the company," had testified for the GeneralCounsel to the effect that the plant superintendent, Barnes, threatenedto close the plant before allowing a union into the plant.Her testi-mony was one of the principal factors leading to a finding that theRespondent had violated Section 8 (a) (1).Warren testified in thisproceeding that from the time she testified at the prior hearing shewas harrassed by her supervisor, Cipriano, who by his own admissionis antiunion.At the start of the 1962 union campaign, Warren was one of the fouremployees contacted by the Union to aid in its organizing efforts.Shenot only signed a union card, a fact which might not have been knownby others, but personally contacted other employees on behalf of theUnion.The Respondent denies knowledge of her union activity.However, a few days prior to the union election one of Respondent's1124 NLRB 1117.143 NLRB No. 61. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION495supervisors, Stuart, talked with another employee, Ophelia Hutchison,about the Union.He asked her to talk to the girls in the ham room"to go company," and informed her that "Claudine Warren would getfired regardless of whether the union came in or didn't."The TrialExaminer credited Hutchison but found the statement insufficient towarrant a finding that the Respondent knew of Warren's activity onbehalf of the Union.We disagree. In view of the context in whichStuart made the remark, it is reasonable to infer that the statementwas made with her union activity in mind,' unless other reasonableexplanation is offered.None was offered; Stuart who made the re-mark did not testify.SinceWarren had contacted other employeesfor the Union, her support of the Union was no secret, and, in lightof Stuart's statement to Hutchison, it appears that such informationreached Respondent.Respondent attempts to explain her discharge on the grounds ofher inefficiency and absenteeism.Despite the alleged recurrence ofthese complaints, Respondent kept her employed for 14 years.OnFriday, September 21, 1962, Warren received word that her motherwas critically ill and might not survive the weekend.She requestedand received permission from Cipriano to leave work at once.OnSunday, Warren's son called Cipriano.He said that he was callingfor his mother to report that she would not be in to work the nextday because her mother was still in the same condition.Cipriano ad-mittedly told young Warren "to tell his mother to come back whenshe could."On Wednesday, Cipriano asked Warren's husband totell his wife to call.Warren replied that his wife was still in Dover,a community about 35 miles away, and that he would notify her tocall Cipriano.On the following day, Cipriano again asked Warren'shusband to have Warren call; this time Cipriano was given the tele-phone number where Warren could be reached in Dover. There isno indication that Cipriano made any direct effort to contact her.OnSaturday, Warren returned home and telephoned Cipriano.Ciprianotold her that she was discharged because she had failed to report per-sonally that she was going to be off work.We do not find that Respondent's justification for her dischargecomports either with the facts or with Cipriano's own behavior, andaccordingly reject it.Warren did get permission from Cipriano whoalso admittedly again gave such permission to her son without anyindication of any limitation or of any complaint as to the indirectnature of the request.Even his requests to her husband, in light ofthe unlimited permission given through her son, lack any indicationof the alleged "seriousness" of her indirect communication.Onlyafter she returned to town a few days later, and immediately contactedCipriano as requested by Cipriano through her husband, did he raise2CPSyracuseTank & Manufacturing Company, Inc,133 NLRB513, 539. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDthe issue which Respondent herein submits as the justification forfiring her.It appears that this alleged justification is rather a pretext to coverthe real motivation for the discharge of an employee of 14 years. Inlight of the facts in the case, i.e., her testimony at the earlier proceed-ing which established an unfair labor practice by Barnes, her leader-ship in the instant union campaign which she did not conceal, Stuart'sremark rendered in the context of a discussion about the Union asto the intent to fire her, and the inadequate nature of the justifica-tion given for her discharge, we find, rather, that Warren was dis-charged for her support of and activity on behalf of the Union, andin order to discourage other employees from such conduct in thefuture.By such conduct, Respondent violated Section 8(a) (3) and (1) ofthe Act.Accordingly, we shall order the reinstatement of ClaudineWarren to immediate and full reinstatement to her former or a sub-stantially equivalent position, without prejudice to any seniority orother rights and privileges previously enjoyed. In addition, theRespondent shall make her whole for any loss of pay she may havesuffered by reason of the discrimination against her, by paying to hera sum of money equal to that which she normally would have earnedfrom the date of her discharge to the date of her reinstatement, lessher net earnings during the said period.The backpay provided forherein shall be computed on a quarterly basis, and shall carry interestat the rate of 6 percent per annum.ORDERThe Recommended Order of the Trial Examiner is hereby adoptedwith the following exception :Section 2(a) is amended to add the name Claudine Warrenand to change the word "her" to "their" in pertinent places.Paragraph 4 of the notice is hereby amended to reflect the samechanges.INTERMEDIATE REPORTOn October 3, 1962,AmalgamatedMeat Cuttersand Butcher Workmen ofNorth America, AFL-CIO, Local 405,herein called the Union,filed charges againstTennessee Packers, Inc., Frosty Morn Division,Clarksville,Tennessee,herein calledthe Respondent.On November 14, 1962,the General Counsel i issued a complaintalleging that since on or about August13, 1962,the Respondent has interfered with,restrained,and coerced its employees in certain specified. respects;that on variousdates the Respondent discharged and has since failed to reinstate four named em-ployees;2 that on or about September 14, 1962, the Respondent laid off and has1 The term "General 'Counsel" includes the General Counselof the National Labor Rela-tions Board and his representative at the hearing2HershelWilliams. September 17, 1962;William L Brown, September26,1962;Claudine Warren, September29, 1962; andOphelia Hutchison, October 2, 1962 TENNESSEE PACKERS, INC., FROSTY MORN DIVISION497since failed to recall certain other named employees; 3and that the discharges andlayoffs, and the failure to reinstate or recall,were because the employees joined orassisted the Union or engaged in concerted activities.It is alleged that this conductviolated Section 8(a) (1) and(3) of the Naional Labor Relations Act, as amended(61 Stat. 136),herein calledthe Act.The Respondent filed an answer admittingthat it had discharged and failed to reinstate three of the named employees, butalleging that the discharges were for good cause; denying that it had dischargedthe fourth named employee,but alleging that she had voluntarily quit;and admittingthat it had laid off and failed to recall the three other named employees,but allegingthat the layoffs were due to lack of work.Upon due notice,a hearing was held beforeTrialExaminer Sydney S. Asher, Jr.,on January 29 and 30, 1963, at Clarksville,Tennessee.On February 27, 1963, theRespondent filed a brief, which has been duly considered.Uponthe entire record in this case,and from my observation of the witnesses,I make the following:FINDINGS OF FACTThereis no dispute,the Board has found,4and it is now found,that the Respond-ent is, and at all material times has been,engaged in commerce as defined in theAct, and its operations meet the Board's jurisdictional standards.5Thereisalso nodispute, and it is found,that the Union is, and at all material times has been, alabor organization within the meaning ofthe Act.A. Background1.Earlier organizing attemptsA union unsuccessfully tried to organize the Respondent'sClarksville plant inabout 1952 and again in 1955, the first ending in a long strike after which manyof the employees were not reinstated and the second when the Union lost a Board-conducted election. In 1958,United Packinghouse Workers of America,AFL-CIO,herein called the Packinghouse Workers, attempted to organize the employees.6ThePackinghouseWorkers filed with the Board a petition seeking to represent theproduction and maintenance employees of the plant,with certain inclusions and ex-clusions(Case No. 10-RC-4275).The parties entered into a stipulation for certi-fication upon consent election,pursuant to which the Board conducted an electionon January 9 and 10,1959.The results showed that 146 ballots had been castagainst the Packinghouse Workers, 80 ballots had been cast for that union, and18 ballots had been challenged.The Packinghouse Workers then filed objections tothe election.The Regional Director investigated and issued a report recommendingthat all the objections,except one, be overruled;the Respondent filed exceptions tothe recommendation regarding the one remaining objection.On June 19, 1959,the Board refused to consider the remaining objection,and certified that the Pack-inghouseWorkers was not the exclusive bargaining representative of the employeesin the unit agreed upon?Meanwhile, on January 6, 1959, the Packinghouse Workers had filed with theBoard unfair labor practice charges against the Respondent(CaseNo. 10-CA-3956).A complaint was issued alleging that the Respondent had violated Section 8(a)(1)of theAct.On April 22, 1959, ahearing was held beforeTrialExaminer ThomasS.Wilson,who thereafter issued an Intermediate Report, finding that the Respond-ent had violated Section 8(a)(1) of theAct by (1) threatening to close the plantif the Packinghouse Workers won the election;(2) photographing the PackinghouseWorkers' agent distributing leaflets to employees;(3) questioning its employeesabout their union sympathies;and (4)granting wage increases to employees toinfluence their votes in the election.Thereafter,theBoard adopted the TrialExaminer's recommendations,and ordered the Respondent to cease and desist fromB'Shirley Holt,Nora Ann Black,and Myrtle Lane*Tennessee Packers, Inc,123 NLRB 1755,and 124 NLRB 1117, 1120.e The Respondent is a Tennessee corporation, with its principal place of business inClarksville,Tennessee, where it is engaged in the processing of meat and meat productsDuring the 12 months prior to November 14, 1962, the Respondent shipped finished prod-ucts valued at more than$50,000 directly to destinations outside the State of Tennessee9These findings of fact are based upon the Board's findings of fact inTennessee Packers,Inc,124 NLRB 1117, 1121, of which I take official notice and which I deem bindingupon me7Tennessee Packers, Inc.,123 NLRB 1755. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unfair labor practices found and to post appropriate notices .8The Respondentsatisfied the Board's Regional Director that it had complied with the Board's Orderand he closed the case on January 4, 1960.2.The Union's 1962organizing campaignEarly in May 1962, Robert Lee, a representative of the Union, came to Clarks-ville to organize the Respondent's employees on the Union's behalf.He contactedthree employees,Wallace Hester, William L. Brown, and Claudine Warren.Theyfurnished Lee with the names and addresses of other employees.Another employeewho aided Lee at this time was Hershel Williams.On August 3, 1962, the Union filed with the Board a petition seeking to representthe Respondent's employees (Case No. 26-RC-1815).On August 17, 1962, theparties entered into a stipulation for certification upon consent election.Pursuantto this stipulation the Board conducted an election on August 24 and 25, 1962.TheUnion's observers were Hester, Ophelia Hutchison, and Carl Lucas.9 Six ballotswere challenged, but the challenges were withdrawn; the results were 142 ballotsagainst the Union and 133 for the Union.No objections to the election were filedand on September 4, 1962, the Regional Director certified that the Union was notthe exclusive bargaining representative of the employees in the stipulated unit.B.The supervisory status of certain individuals1.Charlene LewisThe complaint, as amended at the hearing, alleges that Charlene Lewis was, atallmaterial times, a supervisor within the meaning of the Act.The answer, asamended at the hearing, denies this.Lewis was the floorlady in the Respondent's wiener packaging department. Inthe spring of 1962 this department consisted of 10 full-time employees. In addition,two employees of another department worked part time in the wiener packagingdepartment.At that time Lewis assigned the employees in the department to theirwork and moved employees from one job to another without prior consultation withany higher supervisor.She also reprimanded the employees as a group when theirwork performance was unsatisfactory.Furthermore, she granted employees timeoff without first consulting anyone in a position of higher authority.ioBetween the spring of 1962 and the election at the end of August 1962, severaldepartments-including the wiener packaging department-were consolidated underthe supervision of Roy Cipriano. It is the Respondent's position that this resultedin the loss of the supervisory authority theretofore possessed by Lewis, and that shewas thereafter demoted to a rank-and-file employee.The General Counsel disputesthis,maintaining that even after Cipriano took over the supervision of several de-partments, Lewis continued to exercise supervisory authority in the wiener packagingdepartment, although of course subject to Cipriano's higher authority.iiLet us consider the time when Lewis' demotion is alleged to have occurred.Cipriano testified that the consolidation of departments took place in March orApril 1962.But Barnes testified on direct examination as follows:Q. (By Mr. CORNELIUS.) Mr. Barnes, going back to the wiener packagingdepartment, had Charlene Lewis ever been a floorlady?A. She had.Q.When was she cut back to a mere employee?A. About the first of July.8Tennessee Packers, Inc.,124NLRB 1117.6 On August 23, 1962, Lee mistakenly advised the Respondent that the observers wouldbeHester,Hutchison, and WilliamsLater Lee informed the Respondent that Lucaswould serve in place of Williams10 The findings of fact regarding Lewis' authority in the spring of 1962 are based uponthe testimony of Shirley Holt, Nora Ann Black, and Myrtle Lane, witnesses for the GeneralCounsel who had worked in the wiener packaging department in the spring of 1962Lewisherself did not testify.n In this connection it should be noted that Cipriano told the employees in the wienerpackaging department that Lewis was still their"boss" and that Lewis'pay was not re-duced after the consolidation.Lewis' vote in the election held in August 1962 wasoriginally challenged by the Union, but latex all challengers were withdrawn. TENNESSEEPACKERS, INC., FROSTY MORN DIVISION499Q. 1962?A. I think that's right.Q.... she was not made a floorlady after July 1962 when she was cut back?A. No, sir.Based upon this testimony I find that Charlene Lewis, at least until July 1, 1962,had authority to discipline and responsibly to direct employees in the wiener packag-ing department and therefore was, at least until that date, a supervisor within themeaning of the Act. I deem it unnecessary to decide her status after that date.2. Ben StuartAlthough the matter is not mentioned in the complaint, the General Counsel main-tains, and the Respondent denies, that Ben Stuart was at all material times a su-pervisor within the meaning of the Act. Stuart is assistant foreman of the Re-spondent's ham room.He assigns work to the employees, and moves them fromlob to job without prior consultation with any higher supervisor.He also rep-rimands them as a group when their work is unsatisfactory. Furthermore, hegrants time off to the employees.The foreman, Ciprano, has other departmentsto supervise and is not always present in the ham room; in Cipriano's absence theemployees there look to Stuart for orders as to what to do during the day.iiI conclude that Stuart has authority to discipline and responsibly to direct em-ployees in the ham room. It is accordingly found that he is, and at all materialtimes has been, a supervisor within the meaning of the Act.C. Interference, restraint, and coercion1.Alleged threatsThe complaint alleges that on or about August 20, 1962, the Respondent throughClay Barnes, its plant superintendent, threatened its employees with reprisals ifthey assisted or supported the Union.The answer admits that Barnes was, at allmaterial times, the plant superintendent and a supervisor within the meaning of theAct, but denies that he made any threats to employees.Shirley Holt, an employee in the wiener packaging department and a witness forthe General Counsel, testified on direct examination that, early in the week beforethe election, the following took place'Well, I had been down to Mr. Barnes' office that morning.He called meto his office and he was standing at the door and said he hadn't had a chanceto talk to me about the union, but he wanted to, and the walls of the plantwere practically plastered with posters showing the difference in organizedplants and what Frosty Morn had to offer.He told me that the union justtold us these things in order to get organized and when they got in it wouldbe different.He told me that with Frosty Morn I had job security, and the last threegirls he had hired temporarily, but he was in hopes he wouldn't have to layanyone off.I asked him in case there was a layoff how would they be made, and hesaid, "As usual, according to seniority."Assuming that the conversation occurred exactly as Holt described, I am con-vinced that Barnes' remarks cannot reasonably be considered as anything morethan a statement that the Union, if it got in, could not guarantee to improve on theexisting job security of the employees, and that if it promised to do so it wouldbe unable to fulfill its commitment.Such a statement is not as the General Counselclaims, a "thinly veiled threat of what might and probably would happen shouldthe employees continue in their organizing efforts."And in this connection weshould bear in mind the recent admonition of the United States Court of Appealsfor the Sixth Circuit that "the utterances of either side in an election campaignought not to receive a narrow or strained construction." 13 I conclude that Barnes'12The findings of factregardingStuart are based entirely upon the undenied testimonyof Ophella Hutchison,an employeeof the ham room and a witness for the General CounselStuart himselfdid not testifyand the Respondentoffered noevidence regarding his status.13Union Carbide Corp. v. N.L R B.,310 F.2d 844(C.A. 6)717-672-64-vol.143-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement to Holt constituted the exercise of free speech protected by Section 8(c)of the Act, and therefore did not violate Section 8(a) (1) of the Act.2. Interrogationa.By BarnesThe complaint alleges that on several occasions in 1962 supervisors interrogatedtheRespondent's employees concerning their union membership, activities, anddesires.Such incidents, involving Barnes, are alleged to have occurred on or aboutAugust 13 and 20, 1962.While conceding Barnes' supervisory status, the answerdenies the interrogations.About 2 weeks before the Board election of August 24 and 25, 1962, Barnescame to the offal room where employee William L. Brown was working.Accord-ing to Brown, this is what happened:Q. As best you can remember, what was said by the two of you'A.Well, Mr. Barnes . . . asked me if I had heard any rumors about a unionand I said, "Yes, I had."So, he proceeded to tell me that it didn't have no advantages that he couldsee; that the plant could offer more, and he said he didn't care, though, whetherIwas for the union or whether I wasn't.He didn't care whether I voted forit or not. It didn't hurt him no bit.Q. Did you say anything else to him?A. No, sir, I didn't, with the exception that it was nice speaking to him.Heup and left.Barnes' version of this conversation was somewhat similar.He testified:Q. Did you ever talk to Mr. Brown about the Union?A. I told him this: I said, "You probably know we are going to have an elec-tion here to determine whether they want a union. I don't know how you feelabout it, and it's none of my business. I don't care.You have to vote the wayyou want to. If you see fit to vote against it, of course, I would appreciate itand if you feel like the union would do you more good, then that's yourprivilege of voting for it."While conceding that there was nothing in this conversation that indicated athreat or promise of benefit, the General Counsel contends that it constituted inter-rogation in violation of Section 8(a)( I) of the Act when taken in the context of"the entire scheme of antiunion campaigning in this case." I cannot agree.Undereither Brown's version or Barnes', it does not seem to me that Barnes was seekingto elicit information in a manner violative of the Act; rather I am convinced thathe was only making a rather temporate appeal for Brown to cast his vote againsttheUnion.Like Barnes' conversation with Holt, described above, I consider hisremarks to brown as falling within the ambit of Section 8(c)'s protection and con-sequently not violative of Section 8(a)(1) of the Act.About August 20, 1962, Barnes called Ophelia Hutchison, an employee, to hisoffice.According to Hutchison, the following took place :he was talking to me about the union and the company . . . giving methe advantages of the company, and he said he had heard I was union, but hehoped that I wasn't; that he put me and used me on various committees, andthat he thought that I was for the company and he hoped that I went company.******Q.What did you tell Mr.Barnes asto your feelings?A. That I didn't know how I felt then.The General Counsel concedes that this incident, standing alone, "might not beconsidered" a violation of the Act, but urges that "taken in context with this con-stant questioning by supervisors, that it should be considered" violative of Section8(a)(1).Itwill be assumed, without deciding, that the conversation took placeprecisely as described by Hutchison.While the matter is not entirely free fromdoubt, I am not prepared to conclude that the General Counsel has shown thatBarneswas attempting to elicit from Hutchison information about her union sym-pathies.Accordingly, I find that Barnes did not by this conversation violate Section8(a)(1) of the Act. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION501b.By CiprianoThe complaint alleges, and the answer denies, that Cipriano illegally interrogatedan employee on or about August 20, 1962. Thereisno issueas to his supervisorystatus.About 2 weeks before the election Cipriano approached employee Myrtle Lanewhile she was working.After mentioning that there was going to be an electionand expressing his opinion that the Union "isn't any good," he showed Lane ablank designation card for the Union.Lane said she had received one, whereuponCipriano asked: "Did you read that carefully before you signed it?"Lane answered:"Yes, I read it."Cipriano stated: "Well do you know when you signed that cardyou signed your rights away for a full year with anyone else to represent you."Lane replied that she did not expect to have anyone else represent her.Ciprianothen asked Lane if she were a steward for the Union; she did not answer.14The General Counsel does not contend that Cipriano violated the Act by statingthat employees who signed a union card could not then change their bargainingrepresentative for a year, but contends that the question "Did you sign ones" wouldbe illegal.On the record before me, I am not convinced that Cipriano asked sucha question of Lane, or any other employee.However, he did ask Lane if she werea steward for the Union. I find that such questioning on a matter with whichCipriano was not legitimately concerned constitutedillegalinterrogation proscribedby Section 8(a)(1) of the Act.c.By MayoThe complaint alleges that on or about August 20, 1962, C. J. Mayo interrogatedemployees about their union membership.The answer admits Mayo's supervisorystatus, but denies any interrogation by him.On August 23, 1962, Lee, the Union's representative, telephoned the Respondentand stated that the Union's observers in the election to be held the next day wouldbeWilliams and two other employees.15Williams was working in the slaughterdepartment, of which Mayo was foreman. Through another foreman, Barnes sentword to Mayo that Williams would be used as an observer and should be excused,if necessary, to attend the preelection conference.Thereafter,Mayo asked Williamsif he were going to be a union observer at the election; Williams (not knowing hisname had been mistakenly given) denied it.Mayo replied that he knew thatWilliams was to be an observer.The General Counsel contends that this conversation took place before Lee'stelephone call, conceding that if the conversation occurred after Lee's call it wouldnot be violative of the Act.This contention is based upon Williams' testimony plac-ing the conversation as having taken place "about two or three days before theelection."However, as Mayo had no reason prior to August 23, 1962, to thinkthatWilliams would be an observer, I am convinced that Williams was in error inplacing his conversation with Mayo when he did. Instead I find that it took placeno earlier than August 23, 1962, when Lee telephoned the Respondent.As Mayohad a legitimate right to know if Williams planned to be absent from his work(a one-man task) to attend either the preelection conference or the election itself,I conclude that Mayo's questioningof Williams on this subject did not violate Section8 (a) (1) of the Act. 16d.By LewisThe complaint, as amended at the hearing, alleges that on or about June 1, 1962,Charlene Lewis interrogated employees regarding their union membership.Theanswer, as amended at the hearing, denies both the supervisorystatusof Lewis andthe interrogation.It has beenfound above that Lewiswas, at leastuntil July 1, 1962,a supervisor within themeaning ofthe Act.Late in May or early in June 1962, Lewis asked Myrtle Lane, an employee inthe wiener packagingdepartment,whether Lane had receiveda unioncard.Lanereplied that she had.Lewis then asked if Lane had returned it; Lane answered14These findings of fact are based upon Lane's testimony.Cipriano admitted tellingemployees that if they signed designation cards for the Union they signed away their rightto be represented by anyone else for 1 year,and he did not deny asking Lane if she werea steward for the Union.15Lee later corrected this by substituting another employee's name for that of WilliamsWilliams did not, in fact,serve as a union observer in the 1962 election.10Blue Flash Empress,Ino.,109 NLRB 591. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDthat she had signed and returned the card.17By questioning Lane about her dis-position of the union card, Lewis intruded into an area with which she as a super-visor was not concerned, without legitimate reasonI conclude that such illegalinterrogation violated Section 8 (a) (1) of the Act.D. The layoffs of Holt, Black, and Lane1.Union activities of employees involvedShirley Holt was first employed by the Respondent on March 24, 1958. She waslaid off for lack of work on November 14, 1958, while working in the wienerpackaging department and recalled to work on April 24 or 27, 1959, in the bacondepartment.On June 1, 1959, she was transferred from the bacon department tothe wiener packaging department.Nora Ann Black began to work for the Respond-ent on February 11, 1958. She, too, as a wiener packer, was laid off on Novem-ber 14, 1958, and was rehired in the wiener packaging department on March 23, 1959Myrtle Lane was first hired by the Respondent in April 1958Like Holt and Blackshe was in the wiener packaging department and was laid off on November 14, 1958.She was recalled to the wiener packaging department on June 6, 1960; transferredto the bacon department on July 13, 1960, and transferred back to the wiener pack-aging department on October 16, 1960.Late in May or early in June 1962, Holt, Black, and Lane signed union cards andtalked about the Union to other employees.This was done openly and in thepresence of Lewis, who was their immediate supervisor at the time.Moreover, asfound above, Lewis about this time questioned Lane regarding her disposition ofher union card, and thereby learned that Lane had signed and returned the unioncard.In view of the above, I find that Holt, Black, and Lane had joined the Union,and that this was known to Lewis late in May or early in June 1962. As Lewis wasa supervisor at that time, her knowledge is attributable to the Respondent.2.Events leading to the layoffsThe demand for wieners is seasonal.The peak season starts about May 1 andbuilds up through June and July.After a slight decline for a few weeks in August,there is usually an upsurge for the first few weeks in September.In June 1962, the wiener packaging department consisted of 10 employeesTheRespondent installed a new automatic wiener packaging machine and began sell-ing wieners to the United States Army.From June 2 through September 1, 1962,more than a third of the Respondent's total output of wieners and franks was sold toArmy.Two employees from the lard department, Annie L. Bryant and Mary A.Steeley, were brought into the wiener packaging operation part-time, and this de-partment sometimes worked overtime.The Army shipments were subject to Army inspection which Barnes describedas "pretty strict."Early in September the Army rejected about 7,000 pounds ofwieners.This and other factors led the Respondent to decide, within the first 2weeks of September 1962, to abandon any further bidding for Army contracts.On September 14, 1962, Cipriano notified five employees of the wiener packagingdepartment-including Holt, Black, and Lane-that they were being laid off andsent them home.All were given slips showing "lack of work" as the reason for thelayoff.No other employees were laid off by the Respondent at this time.At the time of the hearing more than 4 months later, none of the laid-off em-ployees had been recalled to work.The number of workers employed in the wienerpackaging department at the time of the hearing. five was the same as the numberemployed immediately following the layoffs.The total number of employees in alldepartments under Cipriano's supervision fell from 50 just before the layoffs to 35at the time of the hearing.Between the time of the layoffs and the time of thehearing no new employees were hired at the Respondent's entire plant, with thepossible exception of the shipping department.3.Contentions and conclusions regarding the necessity for layoffsThe complaint alleges that the Respondent laid off Holt, Black, and Lane onSeptember 14, 1962, and thereafter failed to recall them, because they ioined orassisted the Union or engaged in other concerted activities.The answer admits thatHolt, Black, and Lane were laid off on September 14, 1962, but alleges that this wasdue to lack of work.17The findingsof fact regarding this conversation are based upon Lane's undenied testi-mony.Lewisdid not testify. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION503The General Counsel does not contend that there was no economic necessityfor any layoff, but points out that "the Respondent has not in any way introducedany evidence to show economic necessity." It is in myopinionextremely doubtfulif the Respondent "enters the fray with the burden of explanation," 18 at least untilthe General Counsel has first establisheda prima faciecase.In any event, I cannotagree that the Respondent failed to show economic necessity for the layoffs. It in-troduced without objection a written analysis ofits sausageproduct operations forthe period June 2 through September 1, 1962; it produced undenied testimonyregarding the seasonal nature of the wiener business, the installation of new machineryin June 1962, the rejection by the Army of 7,000 pounds of wieners early inSeptember 1962, and the decision to cease bidding for further Army contracts. Inaddition Black, one of the General Counsel's witnesses, testified that only 2 daysbefore the layoffs there was no work for the wiener packaging department and theentire crew was sent home at 10.30 a.m. Furthermore, Barnes testified withoutcontradiction that in "thesummer andearly fall, the farmers NFO decided theywould withhold their hogs off the market" and that this combination of circum-stancesmade it "imperative" that there be a cut in the personnel of the wienerpackaging department.I conclude that the record amply demonstrates the economicnecessity for a layoff in the departmentin question.The General Counsel further argues "that even though there was economic neces-sity, the timing alone might have been discriminatory in that it was arranged tohappen when it did, immediately after theelection."In support of this argument,the General Counsel points out that the only other layoff in the wiener packagingdepartment in 5 years was on November 14, 1958, "shortly before the union cam-paign," 19 and that in the slack seasons of 1959, 1960, and 1961, the Respondent wasable to avoid layoffs by temporarilyassigningemployees of the wiener packagingdepartment to other departments, or by giving them odd jobs such as cleanup workand painting.But inSeptember 1962 the Respondent was faced with the end ofthe peak season for wieners, combined with new labor-saving machinery, the with-holding of hogs from the market by the farmers, and the abrupt end of the Armysales.As this was a unique combination, never before encountered, comparisonwith prior seasonsis valueless.Moreover if, as the General Counsel suggests, theRespondent chose to set the time of the layoff at an "opportune moment" to defeatthe unionizationof its plant, it might well have scheduled the layoff to take placebefore,instead of 3 weeks after, the election-which the General Counsel admitted"would seem a more rational approach." I conclude that there was nothing dis-criminatory aboutthe timingof the layoffs.The General Counselalso urgesthat althougheconomicnecessitymight haverequired the layoff of 3 of the 10 employees in the wiener packaging department,the Respondent discriminatorily went further and laid off 5.This is based uponthe argument that the loss of the Army business accounted for the reduction ofonly one-third of the total wiener production.Such a rigid and narrow applica-tionof a mathematicalformula ignoresfactors other than the Army contracts, forexample the new machinery.The General Counselalso pointsto Cipriano's testi-mony that he was short-handed late in September 1962 when he discharged ClaudineWarren,as relatedbelow.But examinationof that incident reveals that it oc-curredin anotherdepartment-the bacon department-and that the shortage ofworkers was due to the temporary incapacity of two employees of that department.I find no merit in the General Counsel's contentionthat the cut was deeper thannecessary.The number of employees to be affectedwas a managementjudgment.As the UnitedStatesCourt of Appeals for the Fifth Circuit has said: "Managementis for management.NeitherBoardnor Courtcan second-guess it or give it gentleguidanceby over-the-shoulder supervision." 20Moreover, here the Respondent'sjudgmentwas fully vindicated by laterevents,namely, the fact that there havebeenno new hires sincethe layoffs 2i18N L.R B. v T. A. McGahey, Sr., et al, d/b/a Columbus Marble Works,233 F. 2d406, 413 (C.A. 5).10The Packinghouse Workers filed its petition in Case No. 10-RC-4275 on December 22,1958The record does not show when its campaign commenced'IN L R 8 v. T. A McGahey, Sr, et al, d/b/a Columbus Marble Works, supra,at 413The United States Court of Appeals for the Seventh Circuit recently expressed somewhatthe same thought as follows: "The Board may not substitute its judgment for that of theemployer as to the selection and discharge of employees "N L R B. v Audio Industries,Inc,313 F 2d 858 (C.A. 7).21CompareN.L R Bv A. RGieringer Tool Corp,314 F 2d 359 (C.A 7) ; andN L R B.VF 9 Kingsford, d/b/a Kingsford Motor Car Co,313 F. 2d 826 (C.A 6) 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel also urges that, at the time of the layoff, the Respondentnever intended to recall Holt,Black,or Lane, because they were "known unionadherents."In short,he contends that the Respondent used economic necessity fora temporary layoff as a blind to accomplish something entirely different-a per-manent severance,or discharge,of Holt, Black, and Lane.I cannot agree; therecord shows no such intent.The answer alleges, and the Respondent'switnessestestified,that Holt, Black, and Lane are currently"subject to recall when produc-tion ... improves."Holt testified that when Black asked Cipriano if they wouldbe called back he replied:"I don't know"; that she (Holt)telephoned Barnes thenight of her layoff and asked if she could expect to be recalled when productionpicked up and he answered,"I guess so."Black testified that when she askedCipriano:"Are we going to be called back?" he responded:"I don'tknow whetheryou are or not"; and that when she telephoned Barnes that night and asked him thesame question,he did not answer directly but instead tried to explain the Respond-ent's decision to abandon the Army contract.Assuming that these conversationsoccurred exactly as testified to by Holt and Black, in my opinion they fall short ofproving that,at the time of the layoffs,the Respondent intended never to recallHolt, Black, or Lane because of their union activities.In any event,I have gravedoubts whether the General Counsel may properly raise this issue because the com-plaint alleges that the Respondentlaid offHolt, Black, and Lane and the questionwhether they had beendischarged(an altogether different issue)was not, in myopinion, "fully litigated"at the hearing.4.Contentions and conclusions regarding the selection of individuals for layoffThe General Counsel contends that Holt, Black, and Lane, rather than otherindividuals,were discriminatorily chosen for layoff in reprisal for their known sup-port of the Union.I have some difficulty understanding why the Respondent wouldfeel particularly vindictive against these 3 employees out of a total of 133 whovoted for the Union in the election,especially as they were not observers for theUnion or otherwise outstanding among the Union'sadherents 22But in rejectingthe General Counsel's position I rely not only upon this factor but also upon theconvincing nature of the Respondent's defense,which is that the individuals to belaid off were selected according to seniority.For many years,whenever a layoff for lack of work became necessary,the Re-spondent selected the individuals to be laid off on the basis of seniority.Thispolicy was followed in the 1958 layoff in the wiener packaging department.As de-scribed above, when Holt in 1962 asked Barnes how a layoff(ifone were decidedupon)would be made, he replied:"As usual,according to seniority."The Respondent'switnesses seemed to be somewhat confused as to what kind ofseniority was applicable to layoffs: whether operational,departmental,or plantwide.A careful study of their testimony reveals, however,that the apparent confusionlay in the realm of semantics,and that they were all in substantial agreement as tothe use of plantwide seniority,applied to the employees of the affected department.Thus the controlling date was the date when the employee first commenced to workat the plant,except where the employee had been laid off for more than 30 days,inwhich case it was the date of recall.This was the same seniority applied indetermining fringe benefits, such as vacations and bonus payments.For this pur-pose the paymaster,early in the year,prepared a seniority list for each department.The one drawn up for the wiener packaging department early in 1962 read, in part-Wiener Department:Date employed1.Charlene Lewis--------------------------------------10-29-512.Beauford Durham------------------------------------9-21-533.Louise Neblett---------------------------------------2-16-554.Ann Schuff------------------------------------------4-6-555.Jean Rogers-----------------------------------------2-16-596.Ann Black------------------------------------------3-23-597.ShirleyHolt-----------------------------------------4-27-598.Myrtle Lane-----------------------------------------6-6-609.BettyMohon----------------------------------------6-17-60^ CompareN L R B. v T A McGahey, 8r, et at , d/b/a Columbus Marble Works, supra,at 412; andN.L.R.B. v. Audio Industries, Inc, supra.The General Counsel appears to rely upon testimony indicating that immediately follow-ing the election Barnes considered the wiener packaging department "100 percent union" :but if so this would not account for the choice of three of them as any more prounionthan theothers. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION505This list came into Cipriano's possession when he took over supervision of thewiener packaging department in 1962, presumably for him to use in ascertainingto what vacations, if any, the employees were entitled.When it had been determined to lay off five employees in the wiener packagingdepartment, Barnes called in Cipriano and they went over the seniority list describedabove.Aileen Harris had been hired in the wiener packaging department on May 18,1962, after the list's preparation, and in September 1962 was the junior in thedepartmentItwas determined by reference to this fact and the seniority list thatthe five junior employees in the department were Harris, Motion, Lane, Holt, andBlack.Accordingly, these individuals were laid off.The General Counsel introduced evidence indicating that four of the five employeeslaid off (Black, Holt, Lane, and Harris) had joined the Union while only one of thefive employees retained had done so.He further contends that the Respondentknew this.From this he argues that "a layoff of a disproportionate number ofunion adherents occuring when it did and under the circumstances it did.shouldbe held to be discriminatory." I do not agree.Assuming, without deciding, thatthe Respondent knowlingly laid off a disproportionately large number of union sup-porters, thiswould not be discriminatory where, as here, it followed its long-established seniority policy; surely the use of such a time-tested and usual methoddoes not give rise to suspicion merely because the results, by chance, hit the pro-union employees harder than those who did not desire the Union to represent them.The General Counsel also argues that Black was senior to Rogers and thereforeRogers should have been laid off in Black's stead. In the absence of some indica-tion of Rogers'known antiunion sympathies,this gives rise to no valid discriminatoryinference.Moreover, the record clearly demonstrates, contrary to the GeneralCounsel, that Rogers was senior to Black, as Rogers was recalled on February 16,1959, whereas Black was recalled on March 23 of that year,asmentioned above.The General Counsel's major attack on the validity of the selection of employeesconsists of a vigorous contention that, in any event, Bryant and Steeley were the twojuniors inthe department and accordingly should have been laid off rather than Blackand Holt, their seniors.This is based upon the fact that the Respondent preparedfor the Board's use in the 1962 election a list of eligible employees on the payrollfor the period ending August 11, 1962; that that part of the list headed "frank pack-aging"contained 12 names; and that Bryant and Steeley were included.But therecord shows that Bryant and Steeley were hired for the lard department, and workedthere at least 6 hours per day, that they were erroneously carried instead on thewiener packaging department's payroll, that for a time they worked 2 hours eachday in the wiener packaging department but that this had ceased, before the layoff,and that by September 14, 1962, they were not working in the wiener packagingdepartment at allIn fact Holt, Black, and Lane all admitted that at the time ofthe layoff there were only 10 employees in the wiener packaging department, whichwould presumably exclude Bryant and Steeley. I conclude that Black and Holtwere laid off instead of Bryant and Steeley not for discriminatory reasons but simplybecause, at the time of the layoffs, Bryant and Steeley were not considered part ofthe wiener packaging department,the only department involved.The General Counsel also urges that the Respondent discriminatorily relied uponthe list prepared in January 1962 rather than upon the one submitted to the Boardfor use in the election.He contends that this was done "to deliberately switch namesaround according to seniority so they could substantiate a layoff of the five bottomnames"(Harris,Mohon,Lane,Holt, and Black)instead of the five bottom nameson the election list(Steeley,Bryant, Harris,Mohon,and Lane).The short answerto this is that the January 1962 list wasa senioritylistwhile the August 1962 listdid not purport to be that. Furthermore, the January 1962 list is in no way suspect,for it was compiled long before the Union began organizing.Finally, theGentralCounselmaintains that the Respondent discriminatorilyfailed to recall Holt, Black, and Lane when the workload warranted their recall.In this connection the record shows that when Louise Neblett (an employee of thewiener packaging department who was not laid off)quit,her place there was filledby transferring Margaret Herndon from the lunchmeat department.Herndon wasnot replaced on the lunchmeat line, because work there had fallen off. It is true,as the General Counsel points out, that the Respondent might have recalled Blackto the wiener packaging department by laying off Herndon from the lunchmeat line.However,the Respondent had ample reason to make the transfer in that Herndonhad prior experience in packaging wieners and had more seniority than any laid-offemployee. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDI conclude that the General Counsel has failed to prove that the layoffs of Holt,Black, and Lane, or the Respondent's failure to recall any of them, were discrimina-torilymotivated.F. The discharge of Hershel Williams1.FactsHershelWilliams began working for the Respondent in March 1952 while someof the Respondent'semployees were out on strike.For the first 18 months heworked in the hide house. Then he was assigned to cleaning heads in the slaughterdepartment,a one-man job.He was also tried, for a time, at"knocking cattle,"but proved inadequate at this task because of his short stature.He was then retainedon washing heads, under Foreman C. J. Mayo.During an election in 1955 Williams acted as observer for the union there involved.In May 1962 he joined the Union and became one of the four employees who helpedLee to organizeAs related above, on August 23, 1962, Lee mistakenly advisedBarnes that Williams would be one of the Union's observers in the election the nextday; Mayo asked Williams if he were going to be an observer and Williams denied it;and Williams did not, in fact, serve as a union observer in the 1962 election.In the fall of 1959, Dr. William R. Barrowman, a veterinarian employed by theUnited States Department of Agriculture, was assigned by that department to bechief inspector at the Respondent's plant and took up his duties there.He soonbecame dissatisfied with the manner in which heads were being cleaned by Williams.He complained to Barnes(who referred the complaints to Mayo)and sometimesdirectly toWilliams.Williams complained of insufficient water pressure.TheRespondent installed a pump to increase the water pressure; but Barrowman (andthe inspectors reporting to him)continued to regard the heads as insufficientlycleaned.Further complaints brought forth from Williams the suggestion that thelighting at his place of work was inadequate.A more powerful light was then in-stalled, but the unsatisfactory nature of Williams' work-so far as the inspectorswere concerned-continued. Finally, a stool was supplied to Williams to add height,in an effort to eliminate any possible reason for Williams' inefficiency.But this, too.failed to solve the problem.Frequent complaints about the head washing resultedin temporary improvements, but after several days Williams' work would againbecome unsatisfactory.Whenever he was temporarily absent because of illness orvacation,and some other employee took his place, the heads were deemed by theinspectors to be properly washed;but upon his resumption of these duties, theinspectors'complaints began again.Barrowman testified that, in his professionalopinion, the problem of dirty heads was due entirely to Williams' inadequacy as ahead washer,and that there was no question in his(Barrowman's)mind about this.On September 17, 1962, calves were being killed in the slaughter department.The Government inspectors stopped the production line because the calves' headswere not being properly washed.Mayo told Williams- "Don't stop it [the produc-tion fine] no more."Williams replied that he had not stopped the production line 23The slaughter department then switched to killing cattle.Again,the line was stoppedbecause the inspectors were dissatisfied with the manner in which the cattle headswere being washed.At this point, Mayo directed Williams to nunch out, and Wil-liams was given a separation slip showing that be had been discharged, with theWilliams applied to the Tennessee Department of Employment Security for un-employment benefits.That body concluded- "Evidence indicates claimant wasdischarged for failing to do work as he should after warnings"2.Contentions and conclusionsThe complaint alleges that the Respondent discharged Williams on September 17.1962, and thereafter failed to reinstate him, because he joined or assisted the Unionor engaged in concerted activities.The answer admits that the Resnondent dis-chargedWilliams on the date alleged, and thereafter failed to reinstate him. butdenies that this was discriminatorily motivated.On the contrary, the answer allegesthatWilliams was discharged"for goodcause."It is, of course,true that Williams was an active supporter of the Union and thatthe Respondent was given his name as one of the Union's prospective observers.But when Mayo confronted Williams with this information, Williams respondedthat it was not so.And his disavowal was confirmed by the fact that he didnot23The findings of fact regarding this conversation are based upon Williams'nndenmedtestimony. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION507subsequently act as an observer.Hence it may well be that,at least after theelection was over,Mayo and other supervisors were ultimately convinced that theirprior suspicion(ifany)thatWilliams was an active prounion leader had beenbased upon mistaken information 24But this need not be decided.Even assum-ing that the Respondent suspected Williams' proumon activities,or disbelieved Wil-liams' protestation that he was not to be a union observer at the election,itdoesnot follow that his discharge was discriminatory.For it is clear that the frequentlyrepeated complaints of Government inspectors regarding the quality of Williams'work put the Respondent in a position where some action became necessary.AsWilliams had been tried at knocking cattle but had not performed this job adequate-ly, theRespondent had good cause to discharge him when, on September 17, hisshortcomings as a head washer caused the suspension of the production line twicein one day.As the UnitedStates Court of Appeals for the District of Columbiahas so aptly put it:"Withsuch a series of complaints...almost any additionalincident might be the `clincher: " 25The GeneralCounsel urges, however,that despiteWilliams' known faults hewas retained as an employee for many years until shortly after the 1962 election.This argument proves too much.For since1955,when Williams acted as unionobserver in an election,the Respondent had reason to suspect that he favored union-ization of its employees.Had it been anxious to be rid of him because of this,ithad ample opportunity to discharge himpriorto the 1962 election,but refrainedfrom doing so at that time.26Moreover,such an approach might unduly penalizethe RespondentforMayo'spast leniency.For the foregoing reasons, I concludethat the General Counsel has failed to establish that Williams' discharge wasdiscriminatory.F. The discharge of William L. Brown1.FactsWilliam L. Brown commenced to work for the Respondent in May 1952 in theshipping department.After 3 or 4 months he was put in charge of offal 27 in thepacking department.He stayed at this work for the remainder of his employment,except for a short time in the cutting room in 1959 and a brief period on the killfloor.Brown's job consisted of grading, packing, and preparing offal for the freezer.He was the only one doing this work.Occasionally when he fell behind he waspermitted to select another employee to assist him for part of a week.In May 1962 Brown was contacted by Lee, signed a union card, and passed outcards to other employees.He was one of four employees who helped Lee in hisorganizing efforts.On September 26, 1962, it came to Barnes' attention that a customer had rejecteda shipment of veal sweetbreads and had written a letter to the Respondent explain-ing that they had been improperly sorted and packed.Barnes summoned HaroldSleigh, foreman of the cutting department and Brown's immediate superior.Barnesshowed Sleigh the customer's letter and told Sleigh "we couldn't put up with it."Sleigh took the letter to Brown, who explained that the sweetbreads had been packedby one of his part-time assistants, Robert Elrod, who had been properly instructedby Brown but had apparently failed to follow these instructions.Sleigh confrontedElrod with the letter; Elrod said that he had followed Brown's instructions faithfullyand that any mistake was therefore due to improper instructions.Sleigh then toldBrown, "We had ... gone about as far as we could go, that we had to let him go."Sleigh furnished Brown with a separation slip which stated that Brown had beendischarged and gave as the reason: "Work unsatisfactory "Brown complained toBarnes about the wording of the separation notice, and Sleigh was called in.ButBrown left the plant without having persuaded either Barnes or Sleigh to changeit.He has not returned since.2.Contentions and conclusionsThe complaint alleges that the Respondent discharged Brown on September 26,1962, and thereafter failed to reinstate him, because he joined or assisted the Unionor engaged in concerted activitiesIt is apparently the General Counsel's positionthat Elrod alone was responsible for the sweetbread error, and that the Respondentknew this but nevertheless utilized the incident as a pretext to cloak the discharge'4CompareAmerican Freightways Co , Inc .124 NLRB 146, 153.Honolulu Star-Bulletin,Ltd.v.N L R B , 274 F.2d 567,571 (C A D C ).CompareAmerican FreightwaysCo , Inc,supra, at 154' "Offal" is a termusedto describe byproducts such as livers, hearts, tongues, etc 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDof an active union adherent.The answer admits Brown's discharge on the datealleged, but denies that this discharge was discriminatory and alleges that it was"for good cause."More particularly, the Respondent appears to contend that thesweetbread incident was Brown's responsibility and the culmination of several sucherrors in the past.Undoubtedly Brown's interest in the Union was more than average; he was oneof Lee's assistants in organizing.But both Barnes and Sleigh testified that, at thetime of Brown's discharge, theydid not know of his union activities.The GeneralCounsel seeks to meet this by arguing that the Respondent's knowledge of Brown'sprounion sympathies can be assumed from the small size of the plant.Aside fromthe question of whether such a presumption would be strong enough to overcomethe positive testimony of Barnes and Sleigh, 275 employees voted in the 1962 elec-tion.I am therefore of the opinion that the plant here is too large to justify applica-tion of the so-called"small plant"presumption 28It has been mentioned above that about 2 weeks before the election Barnes cameto the offal room and engaged Brown in a conversation concerning the Union.TheGeneral Counsel maintains that, through this conversation, Barnes learned ofBrown's interest in the Union. I cannot agree.Under either Brown's or Barnes'version of this incident, nothing was said by Brown which would reasonably conveyto Barnesthat he (Brown) sympathized with the Union.Nor was anything saidby Barnes showing that he had learned of Brown's prounion efforts.Moreover, itdoes not appear that Brown was singled out; the record indicates that Barnes sim-ilarly talked to other employees.I conclude that the General Counsel has failed to establish that Brown's union ac-tivitieswere known to the Respondent at the time of his discharge. It follows thatnoprima faciecase has been presented that Brown's discharge was discriminatory orwas in any way related to the assistance he gave the Union. In view of this con-clusion, I deem it unnecessary to consider the Respondent's defense that Brown wasdischarged for cause.G. The discharge of Claudine Warren1.FactsClaudineWarren was first employed by the Respondent's predecessor in 1948.For a number of years she worked in the bacon department. In about 1952 shewas transferred to the sausage department, but about 4 years later she was transferredback to the bacon department.She stayed in that department for the remainder ofher employment, but apparently spent part time in the lunch meat department andthe ham department.Her foreman was Cipriano.Warren's husband, Carl, hasbeen employed by the Respondent and its predecessor for approximately 37 years,and is still working there.As mentioned above, in 1959 the Packinghouse Workers filed charges against theRespondent.At the hearing on these charges Claudine Warren testified as a witnessfor the General Counsel. She was one of the people contacted by Lee when hecame to Clarksville in May 1962 to organize the Respondent's employees for theUnion.She signeda unioncard, supplied Lee with information, and talked to otheremployees about the Union.On August 22, 1962, Ophelia Hutchison, an employee, had a conversation withStuart.Hutchison testified:Q. Did any other supervisor talk to you about the Union9A. On Wednesday, Ben Stuart sent the girls to the bacon line.He asked meif he could talk tome a minute.He had just talked to Mr. Barnes and MrBarnes thought that the ham room was 75 percent union,and asked me if Iwould talk to the rest of the girls to see if they would go company.I told him I didn't think so.He also said that Claudine Warren would getfired regardless of whether the Union came in or didn't.Q. Did he say why Claudine Warren would be fired?A. That's all he said.This testimony was not contradicted and therefore I find that the conversation tookplace substantially as related by Hutchison.Warren's mother lives in Dover, Tennessee, about 35 miles from Clarksville.OnFriday,September21, 1962, while at work, Warren received word that her mother28 InA.P W.Products Co., Inc.,137 NLRB 25, the Board applied this presumption to aplant of approximately 70 employees.So far as I have been able to ascertain,this is thelargest plant to which the presumption has, so far, been held to be appropriate. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION509was seriously ill.She asked Cipriano for permission to leave work at once, whichwas granted.Cipriano told her: "Let me hear from you later."Warren went toDover and stayed there with her ailing mother.On Sunday, September 23, 1962,Warren's son,Carl, Junior, telephoned Cipriano and said that he was calling at hismother's request to report that her mother was still sick and that she would not bein to work the next day.Cipriano replied that Carl, Junior, should tell his motherto come backas soonas she could.On Wednesday, September 26, 1962, Ciprianoasked Carl Warren, Sr., to tell his wife to call him (Cipriano).CarlWarren, Sr.,replied that his wife wasstill inDover, and he would notify her to call Cipriano.Onthe following day Cipriano again asked Carl Warren, Sr., to have his wife call, thistime Carl Warren, Sr., offered to give Cipriano the telephone number where shecould be reached in Dover.On Saturday, September 29, 1962, Claudine Warrenreturned to Clarksville and telephoned Cipriano.Cipriano told her that she wasdischarged because she had not properly notified him how long she would be absentfrom work and had not personally contacted him 29 She has not since returned tothe plant.The separation slip given her shows that she was discharged, and givesas the reason: "Not proprly informing foreman of her intent to be absent fromwork after due warning."2.Contentions and conclusionsThe complaintallegesthat the Respondent discharged Warren on September 29,1962, and thereafter failed to reinstate her, because she joined or assisted the Unionor engaged in other concerted activities 30The answer admits that the RespondentdischargedWarren on the date alleged, and failed to reinstate her thereafter, butdenies any discriminatory motive.On the contrary, the answer alleges that Warrenwas discharged "for good cause."The "good cause" relied upon by the Respondentis apparently alleged longstanding inefficiency and absenteeism, culminating in fail-ure properly to report an absence, after warning.The General Counsel eviden-tially regards all of this asa merepretext.Unquestionably, Warren rendered assistance to Lee and helped the Union to or-ganize the employees.But does the record show that the Respondent learned ofor suspected this?Both Barnes and Cipriano disclaimed any suspicion or knowledgeofWarren's 1962unionactivitiesor sympathies.The General Counsel urged,however, at oral argument:It seems areasonable assumption ... that since they knew this [her appear-ance as a witness for the General Counsel at the Board hearing] in 1958, thatthey would also have known that she was still interested in the union in the newcampaign.This brings us to a consideration of her conduct during the 1959 Board hearing.TrialExaminer Thomas S. Wilson, who heard her testimony then, found that"Warren ... quite openly professed that she was `for the Company' both to Barnesindividually and as a witness at the hearing."The Board adopted this 31 In viewof this formal finding, a copy of which was served upon the Respondent, I cannotagree with the General Counsel that Warren's performance on the witness stand in1959 gaveriseto a reasonable assumption on the Respondent's part that more than3 years later she would actively support a union.Let us turn, then, to Stuart's remark to Hutchison on the eve of the election(and more than a month before Warren's discharge) "that Claudine Warren wouldget fired regardless of whether the Union came in or didn't." If unexplained-and Stuart did not take the witness stand to explain it-this statement occurringin the context of a conversation concerning the Union may perhaps showprima facie(1) that the Respondent had somehow learned of Warren's prounion activities and(2) for that reason had decided to discharge her regardless of the election's outcome.In order properly to evaluate this piece of evidence,it isnecessary to consider it inconnection with the entire picture of Warren's relations with Barnes and Cipriano.29Cipriano testified that in the past he had given Warren "repeated warnings" of thisrequirement,including a written reprimand in 1959.Warren denied that she had everbeen warned or reprimanded. I deem it unnecessary to resolve this conflict"From the lack of allegations that the Respondent violated Section 8(a) (4) and fromstatements made by the General Counsel at oral argument,it appears that this refers onlyto her 1962 activities on behalf of the Union.Nevertheless, to avoid any possibility ofmisconstruing the General Counsel's position, which is not entirely clear, it will be treatedas encompassing,in addition,her appearance as a witness during the 1959 Board hearingon the Packinghouse Workers' charges.31Tennessee Packers, Inc,124 NLRB 1117. 1122. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor a number of years before Warren'sdischarge,Cipriano had voiced to herhis dissatisfaction with her work performance.Thus Warren testified in the instanthearing that,from the time she testified in the 1959 Board hearing,Cipriano was"constantly complaining about something"and that this continued until the termina-tionof her employment.Cipriano testified thatWarren had always been "an un-satisfactory worker..She was a habitual absentee. She was constantly claim-ing to be sick.She couldn't fit into ajob.Therewas just a few jobs that she coulddo.. . she was.a thorn in the side."Cipriano discussed these problems"several times" with Warren's husband.Between 1957 and her discharge in 1962Cipriano complained to Barnes "at least 10 times" about Claudine Warren's in-efficiency and explained that he wanted to discharge her.Each time Barnes pointedout that Carl Warren, Sr., who had been with the firm a long time, might reactunfavorably if his wife were discharged; each time Cipriano was dissuaded fromdischarging ClaudineWarren.Finally, after the events of September 21 through29, 1962, described above, Cipriano "decided that I definitely was going to fire [her]and I told Mr. Barnes that that is the way I wanted it . .. because I felt so very,very strongly about it."Considered in the light of this longstanding relationship imbued with friction,Stuart's remark to Hutchison on August 22, 1962, might perhaps take on a differenthue.So viewed, it may be that the thought which Stuart was trying to convey wasthat Cipriano (rightly or wrongly) was "fed up" with what he regarded as Warren'sinefficiency and absenteeism and would discharge her for her next misstep, and thateven the Union's advent, if it happened, would not shake him from this determina-tion.At best, I deem Stuart's remark vague,ambiguous,and insufficient to supporta finding that the Respondent knew of or suspected Warren's assistance to the Union.As there is no other probative evidence of this essential part of the General Counsel'scase, I conclude that he has failed to prove that this discharge was discriminatory.It follows that I need not consider the Respondent's defense that Claudine Warrenwas discharged for cause.H. The separation of Ophelia Hutchison1.FactsOphelia Hutchison first became an employee of the Respondent in February 1958.She worked for 4 or 5 months, quit, and returned to the Respondent's employ inMay 1959. She was in the bacon department but was assigned to the ham roompart time.Barnes looked upon Hutchison as "a very nice person.and.an efficient employee."Cipriano testified: "I have always considered Mrs. Hutchisonan ideal worker ..We thought a lot of her." In addition to her regular duties,she was a member of the safety committee, and took "plant orders" from the otheremployees every Friday morning.32In "about the middle" of the Union's organizing campaign, Hutchison receiveda union card in the mail, signed it, and sent it back.Later Lee visited her andasked her to be an observer for the Union, which she agreed to do.On August 20, 1962, as described above, Barnes called Hutchison to his officeand attempted to persuade her to vote "for the company" (e g against the Union)in the coming election; she responded that she did not know how she felt at thattimeOn the next day, Cipriano talked to Hutchison for approximately an hourabout the Union; he pointed out "the good things of the company."On the dayfollowing that, August 22, 1962, Stuart asked Hutchison if she "would talk to therest of the girls to see if they would go company"; she refused.On August 23, 1962,asmentioned above, Lee notified the Respondent that Hutchison would be one oftheUnion's three observers at the electionAccordingly,Hutchison acted as oneof the Union's observers at the election of August 24 and 25, 1962. Barnes testi-fied- "I wouldn't have thought it . .. it came as a real surprise."Cipriano testi-fied- "I was quite shocked.itprettywell shocked me."On the following Monday Hutchison and other employees were talking whilewrapping and weighing slab bacon.Cipriano came in and told Hutchison thatshe could not do her work and talk at the same time,and that he had put up with itin the past,but he would not any more. On the following Friday, Hutchison askedStuart if he wanted her to take the plant orders.He replied that be had alreadytaken them all.From that time until Hutchison's separation,Stuart took the plant"'As a service to its employees,the Respondent sells its products to them at wholesaleprices. TENNESSEEPACKERS, INC., FROSTY MORN DIVISION511orders.33Later Hutchison was assigned to boxing bacon and was instructed to runeach box under the automatic dater.On two successive days Cipriano discoveredthatHutchison had failed to date boxes.The second time, he took out "a littleblack book" and said he was keeping a record of it, that he was warning Hutchisontwice, and that he would not warn her the third time.On October 1, 1962, Stuart approached Hutchison and told her "to go ahead andquit"; that Cipriano had discovered two errors made by her and that if he found thethird one she "was as good as gone." Stuart added that Cipriano had instructed him"not to even speak to" Hutchison and to "make it as hard as possible"on her soshe would quit.On the following day Hutchison was again boxing bacon.Cipriano once morediscovered that she had failed to date some boxes, and called her off the line,putting a substitute in her place.Cipriano pointed out that he already had had totellHutchison three times about dating boxes,and asked how many more timeshe was going to have to repeat this.Hutchison answered: "Well, I'll just pull mycard and quit."Cipriano responded: "If that's the way you feel, pull it."Hutchisonthereupon left the Respondent's employ and has not returned since.The separation slip given Hutchison indicates that she voluntarily quit and gives asthe reason. "Became dissatisfied with her job."Hutchison applied to the TennesseeDepartment of Employment Security for unemployment benefits.That body ruled:"Evidence indicates claimant quit because she was dissatisfied with her work."2.Contentions and conclusionsThe complaint alleges that the Respondent discharged Hutchison on October 2,1962, and thereafter failed to reinstate her, because she joined or assisted the Unionor engaged in concerted activities.The answer denies that the Respondent dis-charged Hutchison and alleges, on the contrary, that she "voluntarily quit her job."Undoubtedly Hutchison quit her employment, but we are met at the outset withthe question whether this was a voluntary act on her part, as the Respondent con-tends, or an act to which she was impelled by the Respondent's conduct.The Gen-eral Counsel contends that the Respondent deliberately embarked upon a campaignof harassing Hutchison, which made her working conditions intolerable, or atleast clearlyindicated thatthey wouldsoon be made so.I agree.Stuart'surgingHutchison to quit was calculated to make her dissatisfied with conditions, for fewpeople with any reasonable degree of sensitivity can long remain happy in a situa-tion where it has been made clear to them that they are not welcomed.But Stuart'scommunication did not end with the nakedsuggestionthat Hutchison quit; he wenton to describe measures management was prepared to adopt to force her hand 34Cipriano's attitude toward Hutchison during her last month of employment is alsosignificant.Thus, he singled out Hutchison for reprimand for talking at work,although such conduct had been tolerated in the past.His explanation-that healso reprimanded others but spoke first to Hutchison "because she had a key job"-isnot convincing, especially as he did not explicate the nature of her "key job."Moreover,when he caught Hutchison failing to date bacon boxes, he pulled out a"little black book"-which he had never done before.Considered in the contextof Stuart's statement to Hutchison,I find that the conduct of Cipriano on theseoccasions was intended to scare Hutchison and to make her uncomfortable. In viewof the foregoing,I reject the Respondent's defense that Hutchison quit voluntarily,and conclude,instead,that the Respondent deliberately made her working condi-tions intolerable and drove her into an involuntary quit.Accordingly, in agreementwith the General Counsel, I find that she was constructively discharged 35We now reach the question:why would the Respondent deliberately treat in thisfashion an employee deemed by her superior to be "an ideal worker?"To under-stand this,we must first examine the Respondent's reaction to the attempted union-ization of its plant.In this connection, it should be recalled that in 1959 the Board33The finding that Hutchison took no plant orders after the Board election is basedupon Hutchison's credited testimony.Cipriano's denial is considered inaccurate and isnot credited"What Stuart, as a supervisor, said is much more important here than whether hisstatement did, or did not, reflect the truthI therefore consider it unnecessary to makeany finding regarding the truth or falsity of his statement.In reaching this conclusion,I have considered the ruling of the Tennessee Departmentof Employment Security.N.L R B. v A. R. Ciersnger Tool Corp., supraHowever, thatruling is not controlling and I deem it unpersuasive because there is no showing what evi-dence that body had before it 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound the Respondent guilty of unfair labor practices.36And it has been foundabove that in 1962 the Respondent twice illegally interrogated Lane regarding herunion activities.Moreover, Barnes and Cipriano made efforts to persuade em-ployees to vote against the Union in the election held in August 1962.Finally,Cipriano demonstrated on the witness stand in the instant hearing that he enter-tained a strong union animus. I conclude that, at all material times, the Respondenthas been vigorously opposed to the unionization of its employees.37Let us turn now to consideration of Hutchison's union activities and the Respond-ent's knowledge thereof, and reaction thereto.That the Respondent looked uponHutchison as a key employee in the coming election is amply demonstrated by thefact that, on 3 successive days, as many representatives of management approachedher on the subject, and one of them spent an hour trying to win her support "forthe company." In addition, she was asked to persuade other employees to voteagainst the Union and, so far as the record shows, was the only employee to whomthe Respondent made such a request.When Hutchison not only refused to do sobut also publicly espoused the Union's cause by acting as an observer, she therebymade herself the natural target of the Respondent's hostility against the Union.Although Cipriano in his testimony sought to create the impression that "Mrs.Hutchison's attitude [toward her work] changed immediately" after the Union lostthe 1962 election, I am convinced that instead it was Cipriano's attitude towardHutchison which underwent an abrupt alteration at that time, as shown by his"shock" and the events leading up to her separation, detailed above. I concludethatHutchison was constructively discharged on October 2, 1962, in reprisal for(1) refusing Stuart's request that she persuade other employees to vote against theUnion, and (2) serving as observer for the Union at the election.Thereby the Re-spondent violated Section 8(a)(1) and (3) of the Act.THE REMEDYIt will be recommended that the Respondent cease and desist from the unfair laborpractices which it has committed.As the violations of the Act found to have takenplace are persuasively related to other unfair labor practices proscribed by the Act,and as the Board has found the Respondent guilty of other unfair labor practices,36the danger of their commission in the future is to be anticipated from the Respond-ent's past conduct.Itwill therefore be recommended that the Respondent ceaseand desist, not only from the unfair labor practices found, but also from in anymanner infringing upon the rights of its employees guaranteed in Section 7 of theAct.Affirmatively, it will be recommended that the Respondent offer Ophelia Hutchisonimmediate and full reinstatement to her former or a substantially equivalent position,without prejudice to any seniority or other rights and privileges previously en-joyed.In addition, it will be recommended that the Respondent make her wholefor any loss of pay she may have suffered by reason of the discrimination againsther, by paying to her a sum of money equal to that which she normally wouldhave earned from the date of her discharge to the date of her reinstatement, lessher net earnings during the said period.The backpay provided for herein shall becomputed on a quarterly basis, in the manner established by the Board, and shallcarry interest at the rate of 6 percent per annum. It is further recommended thatthe Respondent make available to the Board, upon request, all records needed tofacilitate the calculation of the amount of backpay due hereunder, and post ap-propriate notices.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Tennessee Packers,Inc.,FrostyMorn Division,is,and at all material timeshas been,an employer within the meaning of Section2(2) of the Act.ae TennesseePackers,Inc.,124NLRB 1117.87 This is not relatedcritically, but merely as a statement of factThe Respondent had,of course,a legal right to show antagonism toward the Union's attempt to organize theplant, so long as it took no action proscribed by the Act.N.L R.B. v. T. A McGahey, Sr,et at, d/b/a ColumbusMarble Works, supra,at 409.But, as the United States Court ofAppealsfor the Fifth Circuit has said:"Antiunion bias and demonstratedunlawfulhostility are proper and highlysignificant factors for Board evaluation in determiningmotive "N L.R.B. v. Dan RiverMills,Incorporated,AlabamaDivision, 274 F. 2d381, 384 (C.A. 5).38Tennessee Packers,Inc.,124 NLRB 1117. TENNESSEE PACKERS, INC., FROSTY MORN DIVISION5132.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, Local 405, is, and at all material times has been, a labor organization withinthe meaning of Section 2(5) of the Act.3.By discriminating in regard to the tenure of employment of Ophelia Hutchison,thereby discouraging membership in the labor organization named above, the Re-spondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (3) ofthe Act.4.By the foregoing conduct, and by interrogating its employees with regard totheir union membership, sympathy, or activities, thereby interfering with, restrain-ing, and coercing its employees in the exercise of rights guaranteed in Section 7 of theAct, theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.5.The unfair labor practices described above tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and(7) of the Act.6.The General Counsel has failed to prove that the Respondent discriminated inregard to the tenure of employment of Hershel Williams, William L. Brown, orClaudine Warren within the meaning of Section 8(a) (3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, I hereby recommend that the Respondent, TennesseePackers, Inc., FrostyMom Division, Clarksville, Tennessee, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, Local 405, or any other labor organization, bydiscriminating against its employees in regard to their hire or tenure of employmentor any term or condition of employment.(b) Interrogating its employees with regard to their union membership, sympathy,or activities, in a manner violative of Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action, which it is found will effectuate thepoliciesof the Act:(a)Offer to Ophelia Hutchison immediate and full reinstatement to her formeror a substantially equivalent position, without prejudice to any seniority or otherrights and privileges previously enjoyed, and make her whole for any loss of paysuffered by reason of the discrimination against her.(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to computethe amount of backpay due hereunder.(c)Post at its plant in Clarksville, Tennessee, copies of the attached noticemarked "Appendix." 39Copies of said notice, to be furnished by the RegionalDirector for the Twenty-sixth Region, shall, after being signed by a representative oftheRespondent, be posted by the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that these notices are not altered,defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondent has taken to complyherewith.4oIt is further recommended that, unless the Respondent shall, within 20 days afterthe receipt of this Intermediate Report, notify the said Regional Director, in writing,89 If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommendations of a Trial Examiner."If the Board's Orderis enforcedby a decree of a United States Court of Appeals, thewords "A Decree of the United States Court of Appeals,Enforcing an Order" shall besubstituted for the words "A Decision and Order."40 If this Recommended Order is adopted by the Board, the words"within 10 days fromthe date of this Order"shall be substituted for the words"within 20 days from the receiptof this Intermediate Report " 514DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it will comply with the foregoing Recommended Order, the Board issue anOrder requiring the Respondent to take such action.It is further recommended that the complaint be dismissed,insofar as it allegesany unfair labor practices not found herein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the NationalLabor Rela-tions Act,you are notified that:WE WILL NOTdiscouragemembership in Amalgamated Meat Cutters andButcher Workmen ofNorthAmerica,AFL-CIO, Local405, or any other union,by discriminating against our employees in regard to their hire or tenure ofemployment or any of their working conditions.WE WILL NOTquestion our employees about their union membership, sym-pathy, or activities,in a manner violative of Section 8(a)( I) ofthe Act.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exercise of their right of self-organization,to form,join, orassist unions,to bargaincollectivelythrough representatives of their own choos-ing, to engage in concerted activities for the purposesof collectivebargainingor other mutual aid or protection,or to refrain from such activities.WE WILL offerOphelia Hutchison immediate and full reinstatement to herformer or a substantially equivalent position,without prejudice to any seniorityor other rights and privileges previously enjoyed, and make her whole for anyloss of pay suffered by her as a result of the discrimination against her.Our employees are free to become, remain,or refrain from becoming members ofthe above-named or any other union.TENNESSEE PACKERS, INC., FROSTY MORN DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of her right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Anyone having any question concerning this notice or compliance with its pro-visions may communicate directly with the Board'sRegional Office, 22 North FrontStreet,Memphis, Tennessee,38103, Telephone No. Ja. 7-5451.Fort Smith Chair CompanyandLocal 270, United FurnitureWorkers of America,AFL-CIO.'Case No. 26-CA-1094. June28, 1963DECISION AND ORDEROn May 21, 1962,Trial Examiner SidneyS. Asher,Jr., issued hisIntermediate Report herein,finding that the Respondent had engagedin and was engaging in certain unfair labor practices and recommend-ing that itcease and desist therefrom and take certain affirmative ac-tion as set forth in the copy of the attached Intermediate Report.Thereafter,Respondent and the General Counsel filed exceptions to'United Furniture Workers of America, AFL-CIO,intervened and participated at thehearing herein;it also filed a brief.143 NLRB No. 28.